OPINION OF THE COURT
FULTON, Senior Judge:
The issue presented by this appeal is whether a plea of guilty to the offense of violating a general regulation is to be held improvident because the trial judge did not explain in particular detail to the accused the provisions of the regulation violated. There is also a question as to the maximum punishment.
I
The first issue comes about by virtue of the provisions of Fort Campbell Regulation 190-5 as follows:
2. DRUG PARAPHERNALIA. It shall be unlawful and a criminal offense for any person to possess, have under his control, or deliver any device, contrivance, instrument, paraphernalia, or any other item with the intent that such device, contrivance, instrument, paraphernalia, or other item be used, by any person, for unlawful administering, smoking, injecting, or otherwise using any controlled substance with [sic] the meaning of the Controlled Substances Act, 21 U.S.C. § 801, et seq. [Emphasis added.] The device in question, which appellant admitted possessing under circumstances amounting to a violation of the regulation, is described in the record (in lieu of having been attached as Prosecution Exhibit 7) as “a smoking device, red in color with black top, bearing the words ‘Big Hit.’ ” The item was seized in an authorized search of appellant’s family quarters at Fort Campbell shortly after he had, in those quarters, sold some lysergic acid diethylamide (LSD) tablets and marihuana to a confidential informant and a member of the Fort Campbell Drug Suppression Team. Besides a large additional quantity of LSD, 39 grams of hashish and 8 grams of marihuana were seized from the coffee table in the living room. The smoking device was found on top of a dresser in the dining room.
In addition to offering to plead guilty to charges relating to the sales of LSD and marihuana, appellant offered to plead guilty to the charge of violating paragraph 2 of Fort Campbell Regulation 190-5 “by wrongfully possessing 1 marihuana smoking devices [sic; a quantity of 4 had been alleged initially] brand name ‘Big Hit.’ ”
Before accepting appellant’s plea of guilty to this offense, the trial judge advised appellant that the first element of the offense was that there was in existence a certain lawful general regulation, namely Fort Campbell Regulation 190-5, from which the judge then read aloud to appellant. This reading included paragraph 2, quoted above, with its requirement that the device be possessed with the intent that it be used for unlawful use of a controlled substance. The second element of the offense, as stated by the judge, was “that you had a duty to obey this regulation.” “And the third element,” the judge said, “is that at Fort Campbell, Kentucky, on or about 23 January 1981, you violated this lawful general regulation by wrongfully possessing one marihuana smoking device, brand name ‘Big Hit.’ ”
Later, in ascertaining whether there was a factual basis for pleading guilty, the judge said—
Now this smoking device; I earlier read that portion of the regulation to you, and are you convinced that this is the type *568smoking device which is covered by this regulation?
Appellant replied that it was. The judge then added—
That is, a device specifically designed to smoke marihuana or some other form of controlled substance.
Appellant replied, “Yes, sir.”
The trial judge might have explained more particularly the intent with which the device was required to be possessed in order for possession of it to constitute a violation of the regulation. Nevertheless, I do not believe that this court is now required to reject the plea of guilty.
We deal in these cases, not with the explanation of law that must be given to triers of fact together with instructing them that conviction requires establishment of each element beyond a reasonable doubt. Instead, we deal with assuring that an accused person, who already has consulted with counsel and decided upon a plea of guilty, understands the offense he is admitting and with assuring that there is a basis in fact for his belief that he is guilty.
There can be in this case no doubt that the device was intended to be used unlawfully, and, for that matter, no doubt about how it was to be used, for it was described throughout as a device for the smoking of marihuana. Appellant expressly admitted to the judge that it had such a purpose. At no time has he asserted that he did not intend that it be so used.
As appellant’s brief recognizes, this case differs from United States v. Furtado, 43 C.M.R. 837 (ACMR 1971), in which a plea was held improvident, because here appellant was specifically informed of the prerequisite intent by virtue of having the regulation read verbatim to him. To require more under the circumstances of this case would adopt an unnecessarily “structured, formulistic interpretation of United States v. Care.” See United States v. Crouch, 11 M.J. 128, 129-30 (CMA 1981) (Cook, J.) (2-1); cf. United States v. Davenport, 9 M.J. 364, 367 (CMA 1980) (factual circumstances revealed by accused objectively supporting plea). I view the record as establishing that the plea of guilty was providently entered and properly received.
II
The record before us reflects various calculations of the maximum punishment (i.e., as to the authorized term of confinement), which range from 16 years (according to the staff judge advocate’s pretrial advice) to 10 years (the military judge’s initial computation), to 9 years (the trial counsel’s view) to 5 years (motion by the defense to limit punishment), all reflecting differing views on the matter of multiplicity for sentence purposes.
Appellant had been charged with violating Article 92 of the Uniform Code of Military Justice, 10 U.S.C. § 892 (1976), by wrongfully possessing 212 tablets of LSD (Charge I, Specification 1). Ten of these had been sold to Military Police Investigator Bailey in appellant’s quarters, and an eleventh tablet had been given to Bailey at the same time, and two hundred one additional tablets were found when the quarters were searched a half-hour later. Accordingly, appellant was also charged with wrongful transfer of the 11 tablets to Bailey (Charge I, Specification 2), and wrongful sale of the 10 tablets to Bailey (Charge I, Specification 3). In the light of United States v. Waller, 3 M.J. 32 (CMA 1977), these offenses were, under the circumstances, multiplicious for sentencing purposes, authorizing at most confinement for a maximum of two years.
Appellant also was charged with violating Article 134 of the Uniform Code, 10 U.S.C. § 934 (1976), by wrongfully possessing five small blocks of marihuana in the hashish form (sold to Bailey with the LSD) together with thirty-nine grams of marihuana in the hashish form (found in the subsequent search of the quarters) (Charge II, Specification 1), wrongfully transferring the five blocks to Bailey (Charge II, Specification 2), and wrongfully selling the five blocks to Bailey (Charge II, Specification 3). Under Waller, those three specifications would likewise merge for punishment pur*569poses, authorizing confinement for a maximum term of five years. A fourth specification of Charge II alleged the wrongful possession of eight grams of marihuana, not in the hashish form, also found along with the thirty-nine grams of hashish when the quarters were searched. We regard that specification as merging with the others of Charge II for punishment purposes. See United States v. Hughes, 1 M.J. 346 (CMA 1976) (amphetamines, heroin, and hashish concurrently in accused’s apartment); see also United States v. Nelson, 47 C.M.R. 395 (ACMR 1973) (hashish and marihuana essentially are same drug).
We are left, however, with the questions whether the LSD offenses necessarily merge with the marihuana offenses for the purposes of punishment and whether the offense of wrongfully possessing drug paraphernalia (the smoking device), which was Specification 5 of Charge I (a Specification 4 of that Charge was dismissed) in violation of command regulations necessarily merges with the transactional offenses. Appellant contends that such is the case and that the maximum confinement imposable was a term of five years. The military judge believed that confinement for 12 years was authorized (he regarded the several possession offenses as merged for punishment and regarded the transaction offenses as merged, but did not regard the transactions as merging with the possessions; possession of the smoking device he considered separately punishable, too). However, as the prosecution was only contending that the maximum was nine years, based on a somewhat different version of multiplicity, the military judge acceded to that figure. He imposed a sentence that included three years’ confinement, which was subsequently reduced to eighteen months by virtue of a plea bargain.
Lacking any indication in the parties’ stipulation regarding the events, or in the providence inquiry by the judge, that the sales of LSD and marihuana should be treated as separate events, we regard the correct yardstick for confinement to have been seven years rather than either five or nine. The drug offenses all merged to authorize but five years’ confinement. The possession of paraphernalia in violation of command regulations we regard as separately punishable (two years). Since the defense contended that the maximum punishment was even less, no issue as to the providence of the guilty plea arises. Cf. United States v. Harden, 1 M.J. 258 (CMA 1976) (plea improvident when accused believed possible punishment was substantially greater than was legally authorized). Nevertheless, since the wrong yardstick was used by both the military judge and the convening authority (the pretrial advice informed him it was 16 years; the post-trial advice, 9), we will grant relief.
The findings of guilty are affirmed. Reassessing the sentence on the basis of the error noted and the entire record, the court affirms only so much of the sentence as provides for discharge from the service with a bad-conduct discharge, confinement at hard labor for sixteen months, forfeiture of all pay and allowances, and reduction to the grade of private E-l.
Judge COHEN concurs.